Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1, 5, 7, 10, 16, 25 & 28, addition of claims 30-31 and the cancellation of claims 26-27.  Applicants arguments filed on (11/19/2020) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM OBJECTIONS
Claim 1 is objected to because of the following informalities: 
 …
an imaging system comprising a camera, wherein the imaging system is positioned adjacent the sample processing system
…
. Appropriate correction is required.
ALLOWABLE SUBJECT MATTER
Claims 16-18, 21, 25 & 28-31 are allowed. 
Claims 14 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 1, Yoshikawa discloses an assay monitoring system, comprising: a sample processing system comprising at least one sample (imaging target “1”, [0042], Abstract & Fig. 1) having at least one specimen undergoing an assay; an imaging system positioned adjacent the sample processing system, the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract) configured to capture an image of the at least one sample during the assay (Step 101, Fig. 1 & [0047] discloses capturing image data simultaneously with administering the contrast agent); and a controller (19, Fig. 19 & [0090]) communicatively coupled to the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract) to receive the captured image of the at least one sample from the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract), wherein the controller (19, Fig. 19 & [0090]) is configured to process the captured image to (i) derive a saturation index based on the processed image (105, Fig. 2 & [0063]); (ii) determine at least one attribute associated with the assay based on the processed image (“TIC” Step 102, [0009, 0020, 0042, 0046-0047-0051] & Fig. 2, 4a),and e-(iii) control the sample processing system in response to the determined at least one attribute, wherein the at least one determined attribute comprises a signal intensity score for the specimen (“Evaluation Index (Parameter Value)” Step 105, Fig. 2  [0063, 0071]), and wherein the derived saturated index (“Evaluation Index (Parameter Value)” , Fig. 2  [0063, 0071]) is converted to the signal intensity score (106, Fig. 2 & [0071] discloses producing a color map) using a predetermined correlation derived from experimental data.
Yoshikawa is silent to an imaging system comprising a camera, wherein the imaging system is positioned adjacent to the sample processing system.
However, Allen’s in the same field of endeavor discloses an imaging system (100, Fig. 1-5 & [0017-0022]) comprising a camera (105, Fig. 1-5 & [0017-0022]), wherein the imaging system (100, Fig. 1-5 & [0017-0022]) is positioned adjacent to the sample processing system (580, Fig. 1-5 & [0017-0022]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa’s disclosure to include the above limitations in order to collect images of higher resolution and detail. Higher flexibility in camera adjustment/replacement can also be achieved.
As to claim 10, Yoshikawa discloses a computer implemented method of monitoring a specimen undergoing an assay, the method comprising: capturing an image of a specimen undergoing an assay with an imaging system (imaging target “1”, [0042], Abstract & Fig. 1); Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent)selecting a region of the captured image, the region including at least a portion of the specimen undergoing the assay (Step 101, Fig. 1 & [0047] discloses capturing image data simultaneously with administering the contrast agent); calculating a saturation index value for the selected region of the captured image (105, Fig. 2 & [0063]); converting the calculated saturation index value to a signal intensity score using a predetermined correlation based on experimental data (106, Fig. 2 & [0071] discloses producing a color map); and evaluating the specimen undergoing the assay using the signal intensity score (107, Fig. 14 & [0078] discloses); and controlling the assay in real-time based on the evaluation of the specimen (([0078-0079] discloses the operator manipulates the arrows 97 to move on the display screen 41, thereby restricting an area of the color focused on the color map i.e., a range of parameter values, so as to optimize the color within the area.)
Yoshikawa is silent to an imaging system comprising a camera, wherein the imaging system is positioned adjacent to the sample processing system.
However, Allen’s in the same field of endeavor discloses an imaging system (100, Fig. 1-5 & [0017-0022]) comprising a camera (105, Fig. 1-5 & [0017-0022]), wherein the imaging system (100, Fig. 1-5 & [0017-0022]) is positioned adjacent to the sample processing system (580, Fig. 1-5 & [0017-0022]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa’s disclosure to include the above limitations in order to collect images of higher resolution and detail. Higher flexibility in camera adjustment/replacement can also be achieved.
As to claims 9 & 12, Yoshikawa in view of Allen discloses everything as disclosed in claims 1 & 10 respectively. In addition, Yoshikawa discloses wherein the imaging system (imaging target “1”, [0042], Abstract & Fig. 1) Attorney Docket No.: Ventana-0151 / P33336-US-2is configured to 20repeatedly capture an image of the at least one sample at a predetermined interval during the assay. ([0042], See Predetermined Sampling Interval being constructed by the SC 9)
As to claim 15, Yoshikawa in view of Allen discloses everything as disclosed in claim 10. In addition, Yoshikawa discloses wherein said evaluating the specimen includes 10evaluating a staining process of the specimen using the signal intensity score. (Step 100, [0047])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) as applied claim 1, above further in view of Erikson et al. (U.S. Publication 2003/0013969)
As to claim 4, Yoshikawa in view of Allen discloses everything as disclosed in claim 1 but is silent to wherein the signal intensity score for the specimen is obtained from a grayscale value derived from the processed image.
However, Erikson’s [0008] discloses wherein the signal intensity score for the specimen is obtained from a grayscale value derived from the processed image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to distinguish between stronger and lower signals [0008].
5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) as applied claim 1, above further in view of AOYAMA (U.S. Publication 2015/0272422)
As to claim 5, Yoshikawa in view of Allen discloses everything as disclosed in claim 1 but is silent to wherein the imaging system comprises: Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent) at least one light source positioned to illuminate the at least one sample; and wherein the a-camera is positioned a predetermined distance from the at least one sample such that the at least one sample is within a field of view of the camera.
However, AOYAMA’s [0005] discloses wherein the imaging system (Fig. 1) comprises: Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent)at least one light source (14, Fig. 2 & [0005]) positioned to illuminate the at least one sample ([0005], See Object); and wherein the a camera (12, Fig. 2 & [0005]) is positioned a predetermined distance (Examiner submits ‘predetermined distance’ is met as this can be met from a rationale, no rationale, random and all rationales in between can be seen as predetermined) from the at least one sample ([0005], See Object) such that the at least one sample ([0005], See Object) is within a field of view of the camera (12, Fig. 2 & [0005]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to provide lighting support in dark imaging environments. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) as applied claim 12, above further in view of Lin et al. (U.S. Publication 2011/0019013)
13, Yoshikawa in view of Allen discloses everything as disclosed in claim 12 but is silent to wherein said selecting a region includes selecting the region at a substantially similar location for each predetermined interval.
However, Lin’s [0034] discloses wherein said selecting a region includes selecting the region at a substantially similar location for each predetermined interval.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to maintain camera object direction in the presence of motion. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) as applied claim 15, above further in view of Pinard et al. (U.S. Publication 2009/0074282)
As to claim 23, Yoshikawa in view of Allen discloses everything as disclosed in claim 15 but is silent to wherein evaluating a staining process of the specimen using the signal intensity score includes determining if a pre-determined value of the score is reached.
However, Pinard’s [0052, 0082] discloses wherein evaluating a staining process of the specimen using the signal intensity score includes determining if a pre-determined value of the score is reached.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to ascertain a quality assessment [0055]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) & AOYAMA (U.S. Publication 2015/0272422) as applied claim 5, above further in view of Olszak et al. (U.S. Publication 2003/0223107)
As to claim 6, Yoshikawa in view of Allen & AOYAMA discloses everything as disclosed in claim 5 but is silent to wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
However, Olszak’s Abstract & Paragraph 0009 discloses wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen & AOYAMA’s disclosure to include the above limitations in order to extract a variety of data from samples. 
Claims 7-8 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Allen et al. (U.S. Publication 2010/0245549) as applied claim 1, above further in view of Tseung et al. (U.S. Publication 2004/0033163)
As to claim 7, Yoshikawa in view of Allen discloses everything as disclosed in claim 1 but is silent to wherein: the sample processing system comprises a fluid motion mechanism 10configured to move fluid in the at least one sample during the assay and a device configured to determine a position of the fluid motion mechanism; and the controller is communicatively coupled to the sample processing system to receive the determined position from the sample processing system.
However, Tseung discloses wherein: the sample processing system comprises a fluid motion mechanism 10configured to move fluid in the at least one sample during the assay and a device configured to determine a position of the fluid motion mechanism; and the controller is communicatively coupled to the sample processing system to receive the determined position from the sample processing system. (Para. 0034 & Fig. 1, 1A, 4 discloses Z-head 24 of the robotic delivery system 22 carries a fluid dispensing system 34 having bulk fluid dispensing tube 36…reagent probe 38 is capable of aspirating a small quantity of a specific reagent from one of a plurality of reagent containers 50 using suction generated by a reagent syringe pump 46 and then dispensing that reagent at specific location on a specific slide 12…; Para. 0058: “The image is then analyzed using an image analysis program known to one skilled in the art, for example, Optimas (Media Cybernetics, Silver Spring, Maryland), to determine desirable specific staining parameters for that particular tissue sample… analysis takes into account parameters for that particular tissue sample… analysis takes into account parameters which include, but are not limited to, the size of the tissue sample, its location on the slide, the thickness and uniformity (structural topography) of the tissue sample, the uniformity at the edges of the tissue (margin characteristics and/or patterns))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to determine desirable specific staining parameters for tissue samples.
As to claim 8, Yoshikawa in view of Allen & Tseung discloses everything as disclosed in claim 7 but is silent to wherein the controller is configured to process the received image from the imaging system in response to the received position from the sample processing system being within a predetermined position range.
However, Tseung discloses wherein the controller is configured to process the received image from the imaging system in response to the received position from the sample processing system being within a predetermined position range. (Para. 0034 & Fig. 1, 1A, 4 discloses Z-head 24 of the robotic delivery system 22 carries a fluid dispensing system 34 having bulk fluid dispensing tube 36…reagent probe 38 is capable of aspirating a small quantity of a specific reagent from one of a plurality of reagent containers 50 using suction generated by a reagent syringe pump 46 and then dispensing that reagent at specific location on a specific slide 12…; Para. 0058: “The image is then analyzed using an image analysis program known to one skilled in the art, for example, Optimas (Media Cybernetics, Silver Spring, Maryland), to determine desirable specific staining parameters for that particular tissue sample… analysis takes into account parameters for that particular tissue sample… analysis takes into account parameters which include, but are not limited to, the size of the tissue sample, its location on the slide, the thickness and uniformity (structural topography) of the tissue sample, the uniformity at the edges of the tissue (margin characteristics and/or patterns))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen & Tseung’s disclosure to include the above limitations in order to determine desirable specific staining parameters for tissue samples.
As to claim 22, Yoshikawa in view of Allen discloses everything as disclosed in claim 10 but is silent to wherein:  15the captured image includes a matrix with values representing a color of each pixel, wherein the color of each pixel is defined by an RGB color model; and said calculating the index value includes calculating a grayscale value from the color model.
However, Tseung discloses wherein:  15the captured image includes a matrix with values representing a color of each pixel, wherein the color of each pixel is defined by an RGB color model; and said calculating the index value includes calculating a grayscale value from the color model. (Para. 0058 discloses an image is then analyzed using an image analysis program as known to one skilled in the art, for example, Optimas (Media Cyberntics, Silver Spring, MD) to determine desirable specific straining parameters for that particular tissue samples)… - the processing of grayscale images from color images or the implementation of timers in a staining protocol is regarded as common practice for autostainers)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Allen’s disclosure to include the above limitations in order to determine desirable specific staining parameters for tissue samples.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661